Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00562-CR

                          Nicholas FRIESENHAHN,
                                   Appellant

                                        v.

                             The STATE of Texas,
                                   Appellee

          From the 218th Judicial District Court, Karnes County, Texas
                      Trial Court No. 17-08-00086-CRK
                   Honorable Lynn Ellison, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED November 6, 2019.


                                         _________________________________
                                         Patricia O. Alvarez, Justice